Exhibit 10.2

 

Margaret M. Pego       Human Resources

Senior Vice President-Human Resources

and Chief Human Resources Officer

     

80 Park Plaza, T4, Newark, NJ 07102

tel: 973-430-7243 fax: 973-643-6063

      email: Margaret.Pego@pseg.com

LOGO [g190054g16g19.jpg]

June 8, 2011

Mr. Randall E. Mehrberg

 

RE:    CHANGE TO LIMITED PLAN BENEFIT

Dear Randy:

This letter addresses the change to the Supplemental Executive Retirement Income
for Non-Represented Employees (“SERP”) as a result of the changes in the benefit
formula to the Pension Plan for Public Service Enterprise Group Incorporated
(the “Pension Plan”).

Your June 30, 2008 employment offer letter provides that your Limited Plan
Benefit is a percentage of your final average earnings, less the aggregate value
of certain other benefits. Although you are not Pension Plan participant, the
5-year final average earnings calculation currently used in the Limited Plan
Benefit formula under the SERP is the same as that used in the Pension Plan
formula. Effective January 1, 2012, the formula under the Pension Plan for MAST
employees is changing from a 5-year final average earnings calculation to a
7-year final average earnings calculation. For consistency with the current plan
design of the Pension Plan and the SERP, the Company decided to also change the
formula for Limited Plan Benefits to a 7-year final average earnings
calculation.

As such, it is requested that you consent to the following as a modification to
your Limited Plan Benefit:

Effective January 1, 2012, your Limited Plan Benefit will be equal to (a) amount
calculated as of December 31, 2011 using 5-year final average earnings, plus
(b) amount calculated after December 31, 2011 using 7-year final average
earnings.



--------------------------------------------------------------------------------

R.E. Mehrberg    6/8/11

All other components of your Limited Plan Benefit will be calculated in
accordance with the terms of the SERP, as amended from time to time, including
but not limited to the application of the 30 points in the Limited Plan Benefit
formula. The 30 points will be prorated based on the number of your actual years
of credited service that you have as of December 31, 2011 and that you accrue
during the period beginning on January 1, 2012 and ending on your termination
date.

If you are in agreement with this modification, please confirm below and return
to me.

 

Sincerely, /s/ Margaret M. Pego Margaret M. Pego

Senior Vice President – Human Resources

and Chief Human Resources Officer

Agreed to on this     15     day of June 2011

 

/s/ Randall E. Mehrberg

Randall E. Mehrberg

 

2